




Exhibit 10.1


SELLER SUPPORT AGREEMENT
This Seller Support Agreement (this “Agreement”) is made and entered into as of
the 24th day of September, 2014 by and among Blackhawk Network Holdings, Inc., a
Delaware corporation (“Buyer”), BH Monarch Merger Sub, Inc., a Delaware
corporation and direct or indirect subsidiary of Buyer (“Merger Sub”), Parago,
Inc., a Delaware corporation (the “Company”), and TH Lee Putnam Ventures, L.P.,
as the Seller Representative (the “Seller Representative”), and each of the
undersigned holders (each, a “Seller” and, collectively, the “Sellers”) of the
Company Capital Stock set forth opposite such Seller’s name on Exhibit A.
WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company desires to enter into the Agreement and Plan of Merger by and among the
Company, Buyer, Merger Sub and the Seller Representative, substantially in the
form attached hereto as Exhibit B (the “Merger Agreement”), pursuant to which
Merger Sub will merge with and into the Company (the “Merger”) so that the
Company will continue as the surviving corporation of the Merger and will become
a wholly-owned subsidiary of Buyer;
WHEREAS, terms is not otherwise defined herein shall have the meanings ascribed
to them in the Merger Agreement;
WHEREAS, the Merger will result in the conversion of the Company Capital Stock
into the right to receive a portion of the Merger Consideration as set forth in
the Merger Agreement;
WHEREAS, as an inducement to Buyer’s willingness to enter into the Merger
Agreement, and having reviewed the Merger Agreement and the terms of the
proposed Merger, each Seller desires, concurrently with the execution and
delivery of the Merger Agreement by the parties thereto, to enter into this
Agreement for the benefit of Buyer;
WHEREAS, the Merger Agreement, this Agreement and the other Ancillary Documents
constitute the entire agreement of the Sellers with respect to the subject
matter hereof, and any and all previous agreements or arrangements between any
of the Sellers regarding the subject matter hereof, whether written or oral, are
superseded by this Agreement; and
WHEREAS, the parties hereto recognize that Buyer and Merger Sub are entitled to
rely on this Agreement in connection with the consummation of the Merger.
NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto consent and
agree as follows:
1.Adoption of the Merger Agreement.
(a)    Merger Agreement. Each Seller hereby adopts and approves the Merger
Agreement, this Agreement, the other Ancillary Documents and the Transactions. 
Each Seller agrees that, upon execution of this Agreement, it will not bring any
claim for appraisal rights under Section 262 of the Delaware General Corporation
Law relating to the Merger and other





Seller Support Agreement

--------------------------------------------------------------------------------






Transactions. Without limiting in any respect the effect of the foregoing
sentence, each Seller hereby approves and consents to the form, terms and
provisions of, and the transactions contemplated by, the Merger Agreement, this
Agreement and the other Ancillary Documents, including all exhibits and annexes
thereto.
(b)    Revocation of Proxies. Each Seller revokes any and all proxies and voting
instructions with respect to its Capital Stock, as applicable, and any other
securities or interests having the right to vote or convertible into, or
exercisable or exchangeable for, Capital Stock.
(c)    Termination of Investor Rights Agreements. Conditioned upon the Closing
of the Merger and to the extent a Seller is a party to (i) that certain Investor
Rights Agreement, dated as of June 15, 2001, by and among the Company and the
stockholders party thereto, (ii) those certain Investor Rights Agreements, dated
as of March 30, 2000, by and among the Company and the stockholders party
thereto, (iii) that certain Investor Rights Agreement, dated as of September 19,
2000, by and among the Company and the stockholders party thereto, and (iv) that
certain Investor Rights Agreement, dated as of December 13, 2001, by and among
the Company and the stockholders party thereto (collectively, the “Investor
Rights Agreements”), such Seller consents to the termination of the Investor
Rights Agreements effective immediately upon the Effective Time. To the extent
any of the Investor Rights Agreements provides a Seller with a right of first
refusal or similar right with respect to the Merger or other Transactions, such
Seller agrees that all such rights are hereby waived.
2.    Undertakings in Relation to the Merger Agreement.
(a)    Each of the Sellers appoints TH Lee Putnam Ventures, L.P. to serve as the
“Seller Representative” with respect to the matters expressly set forth in the
Merger Agreement to be performed by Seller Representative, with full power of
substitution, in accordance with Article X of the Merger Agreement.
(b)    Each Seller acknowledges and understands that such Seller will be liable
for any breach by such Seller of its covenants and obligations under this
Agreement and no other Seller shall be liable for such breach, subject to the
limitations and other provisions set forth in Article IX of the Merger
Agreement.
3.    Representations and Warranties of the Sellers. Each of the Sellers
represents and warrants, as to such Seller and the Company Capital Stock held by
such Seller only, and not as to any other Seller or Company Capital Stock held
by any other Seller that:
(a)    Title to Securities. Such Seller is the record and beneficial owner of,
and has title to, that number of Equity Securities (as defined below) as set
forth beside such Seller’s name on Exhibit A of this Agreement, free and clear
of all Liens. Such Seller has sole power to issue instructions with respect to
voting, disposition, exercise or conversion, in each case, with respect to all
of such Seller’s Equity Securities. Except as set forth beside such Seller’s
name on Exhibit A of this Agreement, such Seller does not own any (i) shares of
Company Capital Stock or other securities of the Company, or (ii) Rights to
Capital Stock ((i) and (ii), collectively, “Equity Securities”). In addition,
except as set forth beside such Seller’s name on Exhibit A of this

2
Seller Support Agreement





--------------------------------------------------------------------------------






Agreement, such Seller does not own any phantom stock or any similar rights with
respect to the securities of the Company.
(b)    Authority. Such Seller has the requisite right, power, legal capacity and
authority to enter into, execute and deliver this Agreement, perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance of this Agreement by such Seller and the
consummation by such Seller of the transactions contemplated herein have been
duly authorized by all necessary corporate, limited liability or partnership
action, as applicable, on the part of such Seller. This Agreement has been duly
and validly executed and delivered by such Seller and constitutes its legal,
valid and binding obligation, enforceable against such Seller in accordance with
its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other Laws affecting creditors’
rights generally and except insofar as the availability of equitable remedies
may be limited by applicable Law. Such Seller understands and agrees that this
Agreement shall become a legal, valid and binding obligation of such Seller, and
shall inure to the benefit of Buyer upon its execution by such Seller, without
regard to its execution (or the absence of execution) by the other Sellers.
(c)    Receipt of Delaware Appraisal Rights Statute. Such Seller has received
and had the opportunity to review Section 262 of the Delaware General
Corporation Law attached hereto as Exhibit C.
4.    Taxes. Each Seller acknowledges and understands that (a) the Surviving
Corporation, Buyer and the Exchange Agent shall be entitled to deduct and
withhold from consideration otherwise payable to such Seller pursuant to the
Merger Agreement such amounts as Buyer or the Surviving Corporation is required
to deduct and withhold pursuant to any Law, with respect to the making of such
payment, and (b) to the extent that amounts are so withheld by Buyer or the
Surviving Corporation, any such withheld amounts shall be treated for all
purposes of the Merger Agreement as having been paid to the Person to which such
amounts would otherwise have been paid. Each Seller acknowledges and agrees that
such Seller shall be solely responsible for any and all obligations imposed now
or hereafter upon such Seller by applicable Tax law with respect to any payment
or distribution of consideration received by such Seller in connection with the
Merger Agreement.
5.    Releases.
(a)    Conditioned upon the Closing of the Merger and from and after the
Effective Time, each of the Sellers (in such capacity, “Releasors”), upon
Buyer’s payment to the Exchange Agent of the Payment Fund of the amounts
specified in Section 2.7(b) of the Merger Agreement, irrevocably releases and
discharges each and every other Releasor and the Company, Buyer, the Surviving
Corporation, the Seller Representative and their respective Affiliates,
shareholders, subsidiaries, partners, officers, members, directors, managers,
employees and agents in their capacities as such (collectively, the “Releasees”)
from any claims, liabilities, costs, expenses, actions, suits or demands
(“Claims”) however arising, whether at law or in equity, contingent, known or
unknown, which each such Releasor and its respective heirs, successors or
assigns may have or assert, in respect of any interest in the Company, the
Subsidiaries and their respective Affiliates arising at or before the Effective
Time, including, but not limited to, any such Claims arising out of (i) any
Equity Securities

3
Seller Support Agreement





--------------------------------------------------------------------------------






(including any claims for the acts or omissions of any Releasees associated with
the oversight, operation and management of the Company or any Subsidiary prior
to the Effective Time) (ii) the Board of Director’s negotiation, approval and/or
recommendation of the Merger, (iii) any director or partnership relationship
with the Company, the Subsidiaries or their respective Affiliates which such
Releasor or such Releasor’s heirs, successors or assigns may have or have had at
any time up to and including the Effective Time (collectively, the “Released
Claims”); provided that (a) this release shall not extend to (i) any breach of
the Merger Agreement, this Agreement or the other Ancillary Documents by any
parties hereto or thereto, and/or (ii) any payroll expenses accrued in the
Company’s Ordinary Course of Business relating to the last payroll period prior
to the Closing Date, including any accrued salary or bonus, severance benefits,
vacation and other employee benefits, or reimbursement of business expenses; and
(b) nothing contained herein shall affect in any manner (i) the right of the
Releasors, acting by and through the Seller Representative, to pursue or defend
themselves against any indemnification or other claims under the Merger
Agreement or any Ancillary Document, (ii) the rights, liabilities, or
obligations of any party under the Merger Agreement, including without
limitation the right of any Seller to receive all the Merger Consideration to
which Seller is or may become entitled under the Merger Agreement and the
obligations of Buyer and the other parties under the Merger Agreement, or (iii)
the rights of the Releasors to be indemnified under (A) the certificate of
incorporation and bylaws of the Company and the Surviving Corporation or (B) any
employment and non-competition agreement in existence as of the date hereof or
entered into in anticipation of the consummation of the Merger between the
Seller on the one hand and Buyer, the Company or any of their respective
subsidiaries on the other hand, or (iv) the rights of any Seller to compensation
or other employment benefits earned or accrued by or for the benefit of such
Seller prior to the Effective Time in respect of services performed by such
Seller as an employee of the Company, solely to the extent not paid by the
Company prior to the Effective Time. Each Releasor confirms that such Releasor
has been given a reasonable period within which to consider this release and its
consequences and that such Releasor has been advised prior to executing this
Agreement to consult with any attorney or any personal or financial advisor such
Releasor chooses.
(b)    Conditioned upon the Closing of the Merger and from and after the
Effective Time, each Releasor will not, and will cause such Releasor’s
Affiliates not to, bring, continue or maintain any Released Claims against any
Releasee before any court, administrative agency or other forum. Although a
Releasor may file a charge with state or federal agencies, from and after the
Effective Time the Releasors agree not to seek or accept any money damages or
other relief upon the filing of any such administrative charges or complaints,
or in judicial proceedings arising therefrom. If any court, administrative
agency or other forum assumes jurisdiction over any Released Claim against any
Releasee from and after the Effective Time, then the Releasors will, and will
cause the Releasors’ Affiliates to, promptly direct such court, agency or forum
to withdraw from or dismiss the Released Claim with prejudice. If any Releasor
or any of such Releasor’s Affiliates violates this Agreement by suing a Releasee
for any Released Claim, then such Releasor will pay all costs and expenses
(including reasonable attorney’s fees and costs) incurred by the Releasee in
defending against such suit from and after the Effective Time.
(c)    Buyer covenants and agrees that it will not bring any claim, and it will
not permit any of its Subsidiaries, including the Surviving Corporation, to
bring any claims against any Seller

4
Seller Support Agreement





--------------------------------------------------------------------------------






signing this Agreement relating to such Seller’s role as an officer, director or
stockholder of the Company prior to the Closing other than any claims permitted
by or arising out of the Merger Agreement, this Agreement or any other
Transaction Document, including, without limitation, any claims for fraud.
6.    Non-Disclosure; Confidential Information.
(a)    Except with respect to asserting any rights under the Merger Agreement or
any other Transaction Document, no Seller shall use or disclose the Confidential
Information for any purpose other than the Surviving Corporation’s business,
except as authorized in writing by the Surviving Corporation and except as may
be required by applicable Law; provided, however, that a Seller who is a private
equity firm may disclose the Confidential Information to its partners but solely
to the extent that such Confidential Information is reasonably required to be
disclosed pursuant to its organizational documents or to the extent reasonably
necessary to provide information to its limited partners about the rate of
return of its portfolio investments..
(b)    “Confidential Information” means (a) information of the Company or any
Subsidiary that (i) relates to the business of the Company or any Subsidiary,
(ii) possesses an element of value to the Company or any Subsidiary, and (iii)
is not generally known to the Company or any Subsidiary’s competitors, and (b)
information of any third party provided to the Company or any Subsidiary which
the Company or any Subsidiary is obligated to treat as confidential.
Confidential Information includes, but is not limited to: (i) business plans,
(ii) information regarding independent contractors, employees, suppliers,
customers or any third party, (iii) the Company or any Subsidiary’s financial
information, and (iv) information regarding the Company or any Subsidiary’s
operations methods, procedures, techniques, programs, systems, processes and
trade secrets. Confidential Information shall not include any information that
(A) was, is or becomes generally available to the public other than as a result
of a breach of any agreement by the respective Seller or any representative of
such Seller, (B) has been independently developed and disclosed by such Seller
or any other Person without access to the Confidential Information, (C)
otherwise enters the public domain through lawful means, (D) becomes available
to such Seller after the date hereof on a non-confidential basis from a third
party not bound by a confidentiality agreement or a legal or fiduciary
obligation restricting disclosure or (E) is required by Law or Order to be
disclosed in connection with any Suit; provided, however, if required by Law or
Order to disclose any Confidential Information, such Seller will provide Buyer
prior written notice of such requested disclosure (x) within five (5) days of
its receipt of any demand for disclosure pursuant to such Law or Order, and (y)
at least ten (10) days prior to the date such disclosure is required to be made.
(c)    The obligations of this Section 6 shall remain in effect for a two (2)
year period commencing on Closing Date.
(d)    The confidential, property and proprietary rights and protections
available in this Agreement are in addition to, and not exclusive of, any and
all other rights to which the Company or any Subsidiary is entitled under Law,
including, but not limited to, rights provided under copyright laws, trade
secret and confidential information laws and laws concerning fiduciary duties.

5
Seller Support Agreement





--------------------------------------------------------------------------------






(e)    Except for such activities, as applicable, performed on behalf of, and
solely for the benefit of, the Surviving Corporation or its subsidiaries in such
Seller’s capacity as an officer, director, employee or other agent of the
Surviving Corporation or its subsidiaries, following the Effective Time,
following the Effective Time, each Seller will, to the extent reasonably
practicable, return to the Company or destroy all materials furnished by the
Company or any Subsidiaries to such Seller containing Confidential Information,
together with all copies and summaries of Confidential Information in the
possession or under the control of such Seller. In addition, each Seller will
return all property in the possession or under the control of such Seller
belonging to the Company or any Subsidiary, including all files, lists,
memoranda, research, plans, records, drawings, forms, materials, keys, access
devices and codes, computers, software, computer files, mobile phones and other
devices or equipment, and credit cards whether or not they contain Confidential
Information. Seller acknowledges that all such documents and equipment, whether
supplied by Company or any Subsidiary, or created by Seller, are and remain the
sole and exclusive property of the Company and the Subsidiaries. Notwithstanding
the foregoing, Sellers shall have access to all such information for purposes of
pursuing or defending any indemnification or other claims under the Merger
Agreement or any Ancillary Document.
7.    Non-Solicitation.
(a)    Except while acting on behalf of the Surviving Corporation or its
subsidiaries in its capacity as an officer, director, employee or other agent of
such Person, each Seller agrees that, for a one (1) year period commencing on
Closing Date, such Seller shall not solicit, seek to hire or hire, whether as an
employee, agent, independent contractor, manager, partner, venturer or
otherwise, any of the retained employees set forth on Exhibit D (each, a
“Restricted Employee”), unless Buyer or the Surviving Corporation gives its
written consent to such employment or offer of employment; provided, however,
that the provisions of this subsection (a) shall not apply to the solicitation
or hiring of (i) any Restricted Employee after the expiration of one hundred and
eighty (180) days from the time such Restricted Employee ceases to be employed
by the Company or (ii) any Restricted Employee who responds to a general
solicitation that is a public solicitation of prospective employees and not
directed specifically to employees of the Company or any Subsidiary.
(b)    Each Seller acknowledges that (a) the provisions of this Section 7 are
reasonable and necessary to protect the legitimate interests of Buyer and the
Surviving Corporation, and (b) any violation of this Section 7 will result in
irreparable injury to Buyer, the exact amount of which will be difficult to
ascertain, and the remedies at law for any such violation would not be
reasonable or adequate compensation to Buyer for such a violation. Accordingly,
each Seller agrees that if it violates the provisions of this Section 7, in
addition to any other remedy which may be available at law or in equity, Buyer
shall be entitled to seek specific performance and injunctive relief in any
action instituted in any court of competent jurisdiction, without posting bond
or other security, and without the necessity of proving actual damages.
8.    Injunctive Relief; Specific Performance. Sellers acknowledge that each
party's obligations under this Agreement are unique. If any party should breach
its covenants under this Agreement, then each party acknowledges that it may be
extremely impracticable to measure the resulting damages. Thus, each party
agrees that a breach of this Agreement would cause irreparable

6
Seller Support Agreement





--------------------------------------------------------------------------------






damage to the other parties and that the other parties will not have an adequate
remedy at Law. Accordingly, the obligations of the parties, including the
obligations to comply with any restrictions of a Seller, release any Releasee,
safeguard Confidential Information and/or consent to and adopt the Merger and
the Transactions, shall be enforceable by a decree of specific performance
issued by any court of competent jurisdiction, and appropriate injunctive relief
may be applied for and granted in connection therewith. Additionally, each party
expressly waives the defense that a remedy in damages would be adequate. Such
remedies shall, however, be cumulative and not exclusive and shall be in
addition to any other remedies that any Party may have under this Agreement or
otherwise. No party shall be obligated to post any bond in order to seek such
injunctive relief.
9.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. A signed copy of this Agreement
delivered by facsimile, e-mail in portable document format, or other means of
electronic transmission shall be deemed to have the same legal effect as
delivery of an original signed copy of this Agreement.
10.    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
11.    Enforceability. Upon execution of this Agreement by any Seller or
Sellers, the validity of this Agreement with respect to such Seller or Sellers
and any waiver, consent or amendment made by such Seller or Sellers hereunder
shall be unaffected by the failure of any one or more other Sellers to execute
this Agreement or such waiver, consent or amendment.
12.    Governing Law.
(a)    This Agreement shall be governed by and construed in accordance with the
internal Laws of the State of Delaware, regardless of the Laws that might
otherwise govern under applicable principles of conflicts of Law thereof. Each
Party and each Seller irrevocably submits to the exclusive jurisdiction of the
Delaware Chancery Court for the purposes of any Suit arising out of this
Agreement, the Merger Agreement, any of the other Ancillary Documents or any of
the Transactions. Each party agrees to commence any Suit relating there in the
Delaware Chancery Court. Each party further agrees that service of any process,
summons, notice or document by registered mail to such party’s respective
address set forth underneath their signature on the signature page attached
hereto shall be effective service of process. Each party irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement, the Merger Agreement, the other
Ancillary Documents and the Transactions in the Delaware Chancery Court, and
hereby further irrevocably and unconditionally waives and shall not assert by
way of motion, defense, or otherwise, in any such Suit, any claim that it is not
subject personally to the jurisdiction of the above named courts, that its
property is exempt or immune from attachment or execution, that the Suit is
brought in an inconvenient forum, that the venue of the Suit is improper, or
that this Agreement or any other Ancillary Document or the Merger may not be
enforced in or by any of the above named courts.

7
Seller Support Agreement





--------------------------------------------------------------------------------






(b)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY AND EACH SUCH SELLER IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE MERGER AGREEMENT OR THE
TRANSACTIONS. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL
ACTION, (ii) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii)
SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 12(b). EACH PARTY EXPRESSLY WARRANTS AND
REPRESENTS THAT NO PROMISE OR AGREEMENT WHICH IS NOT HEREIN EXPRESSED HAS BEEN
MADE TO IT IN AGREEING TO WAIVE JURY TRIAL.
13.    Confidentiality. Except for disclosures to professional advisors in such
capacity and equity holders of any Seller (each of whom will be subject to the
same duties as the Sellers set forth in this paragraph) and in circumstances
related to pursuing or defending an indemnification or other claim under the
Merger Agreement or any Ancillary Document or as required by applicable Law or
Order, each of the Sellers hereby agrees to hold in confidence the Merger
Agreement, this Agreement, all of the terms thereof and all of the transactions
contemplated thereby and hereby until such time as the material terms thereof
and hereof are publicly disclosed by the Company and thereafter with respect to
such terms that are not publicly disclosed.
14.    Public Announcements. Each Seller shall not, and shall not permit any of
its representatives to, issue any press release or make any public announcement
relating to the subject matter of this Agreement without the prior written
consent of the other parties hereto (which consent shall not be unreasonably
withheld).
15.    Amendment and Modification. This Agreement may only be amended with the
consent of all of the following parties: (i) Buyer, (ii) the Seller
Representative and (iii) Sellers holding at least a majority of the shares of
Company Capital Stock outstanding immediately prior to the Effective Time,
together with any shares of Company Capital Stock issuable upon the exercise or
conversion of any Company Option that is outstanding immediately prior to the
Effective Time.
16.    No Third Party Beneficiaries. Except as provided in Section 2, this
Agreement is for the sole benefit of the Parties and their respective successors
and permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit, or remedy of any nature whatsoever under or by reason of this
Agreement.
[Signature pages follow]



8
Seller Support Agreement





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
COMPANY:


PARAGO, INC.


By: /s/ Juli Spottiswood    
Name: Juli Spottiswood     
Title: President & CEO    


BUYER:


BLACKHAWK NETWORK HOLDINGS, INC.


By: /s/ William Tauscher    
Name: William Tauscher     
Title: Chief Executive Officer    


MERGER SUB:


BH MONARCH MERGER SUB, INC.


By: /s/ Jerry Ulrich    
Name: Jerry Ulrich    
Title: Chief Financial Officer    


SELLER REPRESENTATIVE:


TH LEE PUTNAM VENTURES, L.P.
By:    TH Lee Putnam Fund Advisors, L.P., its
General Partner


By:    TH Lee Putnam Fund Advisors, LLC, its
General Partner


By: /s/ Warren C. Smith, Jr.    
Name: Warren C. Smith, Jr.
Title: Managing Director



Seller Support Agreement – Signature Page

--------------------------------------------------------------------------------






SELLERS:


TH LEE PUTNAM VENTURES, L.P.
By:    TH Lee Putnam Fund Advisors, L.P., its
General Partner


By:    TH Lee Putnam Fund Advisors, LLC, its
General Partner


By: /s/ Warren C. Smith, Jr.    
Name: Warren C. Smith, Jr.
Title: Managing Director




TH LEE PUTNAM PARALLEL VENTURES, L.P.
By:    TH Lee Putnam Fund Advisors, L.P., its
General Partner


By:    TH Lee Putnam Fund Advisors, LLC, its
General Partner


By: /s/ Warren C. Smith, Jr.    
Name: Warren C. Smith, Jr.
Title: Managing Director




THLI COINVESTMENT PARTNERS, LLC
By:    TH Lee Putnam Fund Advisors, L.P., its
General Partner


By:    TH Lee Putnam Fund Advisors, LLC, its
Managing Member


By: /s/ Warren C. Smith, Jr.    
Name: Warren C. Smith, Jr.
Title: Managing Director






/s/ Thomas H. Lee    
Thomas H. Lee, individually



Seller Support Agreement – Signature Page

--------------------------------------------------------------------------------






WATERSHED CAPITAL I, L.P.
By: WATERSHED CAPITAL G.P. I, L.P.,
a Delaware limited partnership
 
By: WATERSHED CAPITAL G.P. I, L.L.C.,
a Delaware limited liability company
 
By: /s/ David S. Lundeen    
Name: David S. Lundeen
Title: Managing Member


/s/ David S. Lundeen    
David S. Lundeen, individually




/s/ Juli Spottiswood    
Juli Spottiswood, individually




/s/ Mae Reeves    
Mae Reeves, individually




/s/ Rodney Mason    
Rodney Mason, individually




/s/ Robert P. Freeburg II    
Bob Freeburg, individually




/s/ Dan Hawtof    
Dan Hawtof, individually




/s/ Michael Larson    
Michael Larson, individually




/s/ Mike Reynolds    
Mike Reynolds, individually





Seller Support Agreement – Signature Page

--------------------------------------------------------------------------------






/s/ David White    
David White, individually




/s/ W. Edward Woodson    
Ed Woodson, individually




/s/ Lindesay Brown    
Lindesay Brown, individually





Seller Support Agreement – Signature Page

--------------------------------------------------------------------------------






Exhibit A
Equity Securities held by each Seller
Company Common Stock
Seller
Shares of Common Stock
David S Lundeen
6,311
THLee.Putnam Ventures L.P.
2,296
THLee.Putnam Parallel Ventures L.P.
1,718
Watershed Capital I L.P.
1,159
THLi Coinvestment Partners LLC
135
TOTAL
11,619



Preferred Stock
Seller
Shares of Series A
Shares of Series B
Shares of Series C
Shares of Series D
Shares of Series E
Shares of Series A-3
Preferred Shares (aggregate)
Lundeen, David S.
0
0
0
0
10,425
1,687
12,112
Reynolds, Michael D.
0
0
0
0
0
132
132
Spottiswood, Juli C.
0
0
0
0
0
1,190
1,190
TH Lee.Putnam Parallel Ventures, L.P.
0
0
160,466
13,542
354,194
14,950
543,152
TH Lee.Putnam Ventures, L.P.
0
0
217,443
18,350
478,859
19,712
734,364
THLi Coinvestment Partners, LLC
0
0
12,386
1,040
28,774
1,108
43,308
Thomas H. Lee
0
0
4,705
402
9,380
431
14,918
Watershed Capital I, L.P.
0
100,000
20,000
16,667
0
0
136,667
TOTAL
0
100,000
415,000
50,001
881,632
39,210
1,485,843






Seller Support Agreement – Exhibit A



--------------------------------------------------------------------------------






Company Options


Seller
Shares Granted
Strike Price
Grant Date
Expiration Date
Vesting Schedule
Shares Vested as of 10/31/2014
Woodson, Ed
2,651
$17.65
01/01/06
01/01/16
*
2,651
Freeburg, Bob
7,922
$17.65
01/01/06
01/01/16
*
7,922
Larson, Michael
13,135
$17.65
01/01/06
01/01/16
*
13,135
Reynolds, Mike
13,135
$17.65
01/01/06
01/01/16
*
13,135
Spottiswood, Juli
17,570
$17.65
01/01/06
01/01/16
*
17,570
Reeves, Mae
29,557
$17.65
03/22/07
03/22/17
**
29,557
Spottiswood, Juli
60,850
$17.65
05/23/07
05/23/17
**
60,850
Freeburg, Bob
13,000
$17.65
05/23/07
05/23/17
*
13,000
Reeves, Mae
19,522
$17.65
08/19/09
08/19/19
**
19,522
Spottiswood, Juli
37,054
$17.65
08/19/09
08/19/19
**
37,054
Spottiswood, Juli
50,000
$16.77
04/19/12
04/19/22
**
50,000
Reeves, Mae
30,000
$16.77
04/19/12
04/19/22
**
30,000
Reynolds, Mike
24,000
$16.77
04/19/12
04/19/22
**
24,000
Larson, Michael
24,000
$16.77
04/19/12
04/19/22
**
24,000
Freeburg, Bob
9,000
$16.77
04/19/12
04/19/22
**
9,000
Woodson, Ed
16,000
$16.77
04/19/12
04/19/22
**
16,000
Brown, Lindesay
7,500
$16.77
04/19/12
04/19/22
*
4,687
Brown, Lindesay
5,000
$16.77
04/19/12
04/19/22
*
3,125
Mason, Rodney
10,000
$16.77
02/01/13
02/01/23
*
3,750
Mason, Rodney
5,000
$22.33
12/31/13
12/31/23
*
937
White, David
15,000
$22.33
12/31/13
12/31/23
*
2,812
Hawtoff, Daniel
8,200
$22.33
05/01/14
05/01/24
**
8,200
Freeburg, Bob
8,500
$22.33
05/01/14
05/01/24
**
8,500
Woodson, Ed
8,500
$22.33
05/01/14
05/01/24
**
8,500
White, David
1,000
$22.33
05/01/14
05/01/24
*
62
Hawtoff, Daniel
2,500
$22.68
06/20/14
06/20/24
*
156
TOTAL
438,596
 
 
 
 
408,125



* = Quarterly vesting over four years
** = Quarterly vesting over four years with full acceleration on a change of
control
*** = Quarterly vesting over 18 months


See Schedule 3.6(b) of the Company Disclosure Schedule.

Seller Support Agreement – Exhibit A



--------------------------------------------------------------------------------






Exhibit B
Agreement and Plan of Merger
See Exhibit 2.1 Filed Herewith



Seller Support Agreement – Exhibit B

--------------------------------------------------------------------------------






Exhibit C
Delaware Appraisal Rights Statute
[See attached document]





Seller Support Agreement – Exhibit C



--------------------------------------------------------------------------------






Exhibit D
Restricted Employees
1.
Juli Spottiswood

2.
Bob Freeburg

3.
Mike Reynolds

4.
David White

5.
Dan Hawtof

6.
Rodney Mason

7.
Lindesay Brown




Seller Support Agreement – Exhibit D

